MulroNey, J., concurring: I concur with the result reached in the majority opinion. However, on the second issue, I see no need to canvass the law with respect to ownership in joint survivorship, or comment on the possible personal liability of Betty Jean with respect to the mortgage and improvement loans, or indicate that maybe the evidence is insufficient to warrant bolding Taylor sustained bis burden of proof. Taylor can only support tlie deductions of his mortgage and improvement loan payments under section 215(a), I.B..C. 1954, by arguing they constitute periodic payments for Betty Jean’s support (under sec. 71(a)(1), I.B.C. 1954) because, if the payments bad not been made, foreclosure would result and that would deprive her of her free occupancy of the home. In James Parks Bradley, 30 T.C. 701, 707, we found such an argument “too tenuous to have substance.” TietjeNS, /., agrees with this concurring opinion.